DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 25 March 2021.
2.  Claims 1, 3-5, 8, 10-12, 15 and 17-19 are pending in the application.
3.  Claims 1, 3-5, 8, 10-12, 15 and 17-19 have been allowed.
4.  Claims 2, 6, 7, 9, 13, 14, 16 and 20 have been cancelled.
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on 30 March 2021.

The application has been amended as follows: 
	Claim 6. (Cancelled)
	Claim 13. (Cancelled)
	Claim 14. (Cancelled)
	Claim 20. (Cancelled)
Allowable Subject Matter
6.  Claims 1, 3-5, 8, 10-12, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claims 2, 9 and 16 into independent claims 1, 8 and 15, respectively.  Since independent claims 1, 8 and 15 contain allowable subject matter the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Clements US 2019/0132131 A1 directed to providing secure authentication between a service provider and at least one user device having a storage [abstract].
B.  Rosenoer US 2019/0020468 A1 directed to providing access to a service or transaction account, and more particularly, to authorizing account access via blinded identifiers [0001].
C.  Toll et al US 2017/0230189 A1 directed to sharing transactional data using a distributed computer system [0002].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492